UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-2374


MARGARET REAVES,

                      Plaintiff – Appellant,

          v.

SETERUS INC.,

                      Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:15-cv-00387-FL)


Submitted:   March 29, 2016                 Decided:   March 31, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Margaret Reaves, Appellant Pro Se. Brian Michael Rowlson,
BRADLEY ARANT BOULT CUMMINGS LLP, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Margaret        W.    Reaves   appeals   the    district         court’s    order

granting the defendant’s motion to dismiss pursuant to Federal

Rule of Civil Procedure 12(b)(6) and dismissing the action as

barred by the doctrine of res judicata.                   We have reviewed the

record and find no reversible error.               Accordingly, we affirm for

the reasons stated by the district court.                      Reaves v. Seterus,

Inc.,   No.    5:15-cv-00387-FL         (E.D.N.C.    Oct.       19,     2015).      We

dispense      with    oral     argument   because        the    facts     and    legal

contentions     are       adequately   presented    in    the   materials        before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                          2